DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/15/2019.
Response to Amendment
This action is in response to the Amendment filed on 08/26/2021.  Claims 1, 8, 9, 11, 18, and 19 are amended, and claims 2 and 12 are withdrawn.  Claims 1, 3-11, and 13-20 are currently examined below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
Regarding claim 1, the limitation “receiving, at an issuer server, a first transaction message formatted based on one or more standards…” does not appear to be supported by the specification for this particular embodiment.  The claims appear to combine two separate embodiments.  While Figure 6 does appear to disclose an issuer server processing a transaction and providing a transaction notification to a consumer device (Items 602 and 604), this appears to be related to a different embodiment from what was originally claimed.  The original claims, as well as the claims of feature limitations that appear to be disclosed by Figure 9 (see at least items 902, 906, 908, 910, 912, and 914).  Figure 9 does not feature the processing of a transaction by an issuer server, nor does it feature the transmission of a notification to a consumer device by the issuer server.  In other words, while the specification has support for the individual limitations, it does not have support for the particular combination of limitations.      
Regarding claim 1, the limitation “storing, in a first account database of the issuer server, a first plurality of account profiles, wherein each account profile includes…an identification of at least once consumer device” does not appear to be supported by the specification.  There appears to be no mention of a database storing identifications of consumer devices.
Regarding claim 1, the limitations “transmitting, by a transmitting device of the processing server, a second transaction message…”, “receiving, by the issuer server, the second transaction message…” and “deducting, by the issuer server, a deduction amount…” do not Receiving device 202 may further receive, from issuer server 106, a second transaction message that may be similarly formatted based on the standards. The second transaction message may further include a message indicator indicative of a clearing record with respect to the current payment transaction and data elements storing the transaction identifier of the current payment transaction and a clearing amount.”  This indicates that the second transaction message is transmitted from the issuer server to the processing server instead of from the processing server to the issuer server as recited in the claims.  Next, the Examiner points to paragraph [0055] which states, in part, “Upon receiving the second transaction message that includes the clearing amount, querying module 218 may be further configured to execute another query on account database 206 to deduct a deduction amount from the reward value in consumer 104's account based on the clearing amount.”  This indicates that the querying module of the processing server deducts the deduction amount instead of the issuer server as recited in the claims.
Independent claim 11 features limitations similar to those of claim 1 and is therefore rejected using the same rationale.
Dependent claims are rejected as well because they inherit the limitations of the independent claims.
Response to Arguments
Applicant's arguments with respect to claims rejected under 35 U.S.C. 103 have been fully considered persuasive pending resolving of 112(a) rejections due to lack of support within the specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2006/0064372 – Gupta; Para. [0024] discloses looking up transaction accounts associated with an account identifier.
US 2012/0221468 – Kumnick; Para. [0110] discloses gateway module acting as a switch for all payment transactions
US 2004/0030659 – Gueh; Para. [0204] discloses an issuer server sending an alert to a user’s mobile phone after receiving a credit authorization request
US 2011/0270665 – Kim; Para. [0035] and [0037] disclose an issuer server deducting reward points form an account holder’s balance
US 2012/0191525 – Singh; Para. [0074] discloses an issuer processer operating a consumer account and a reward account
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SAM REFAI/Primary Examiner, Art Unit 3681